DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 5-25-2021, is acknowledged.
Claims 1-8, and 10-18 are pending and under consideration.
Rejections Withdrawn
The rejection of claim 1-8, and 10-17 under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 20140099337 Al, April 10, 2014) in view of Leroy et al. (U.S. Pub. No. 20110117123 Al, May 19, 2011), is maintained.

	Applicants argue that Davis et al. does not teach or suggest the specific combination of the sixteen capsular polysaccharide serotypes recited in claim 1, i.e., wherein the Streptococcus pneumoniae serotypes comprise 1, 3, 4, 5, 6A, 6B, 7F, 9V, 12F, 14, 18C, 19A, 19F, 22F, 23F, and 33F.
	The examiner has considered applicants' argument, but does not find it persuasive.  Davis et al do teach the specific combination of the sixteen capsular polysaccharide serotypes recited in claim 1, i.e., wherein the Streptococcus pneumoniae serotypes comprise 1, 3, 4, 5, 6A, 6B, 7F, 9V, 12F, 14, 18C, 19A, 19F, 22F, 23F, and 33F.  Specifically, applicants are directed to paragraph 0105 of Davis et al. which recites "19. In another embodiment the vaccine of the invention comprises in addition to point 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, or 18 above, conjugated S. pneumonia saccharides from serotype 33F".
	Applicants argue that Davis et al. do not teach or suggest a composition wherein capsular polysaccharides from only two of the three specific serotypes-1, 3, and 5 - are conjugated to tetanus toxoid and the remaining capsular polysaccharides are conjugated to CRM197.
	The examiner has considered applicants' argument,

	Applicants argue that Leroy teaches very specific 10- and 11-valent mixed-carrier vaccine compositions having 10 or 11 serotypes selected from the group consisting of 1, 3, 4, 5, 6B, 7F, 9V, 14, 18C, 19F, and 23F.   Importantly, as previously explained in the response filed on 9 December 2020, Leroy teaches that serotype 3 is always conjugated to diphtheria toxoid. The reference does not teach or suggest conjugating serotype 3 to tetanus toxoid, as recited in claims 3 and 4.
	Moreover, Leroy provides no motivation to modify Davis by conjugating capsular polysaccharides from only two of serotypes 1, 3, and 5 to tetanus toxoid, with the remaining capsular polysaccharides being conjugated to CRM197.
	Applicants argue that in the compositions of Leroy, serotype 3 is always conjugated to diphtheria toxoid, not tetanus toxoid. Therefore, even assuming arguendo that a person skilled in the art would have combined Davis and Leroy, the skilled artisan would not have been motivated to conjugate serotype 3 to tetanus toxoid in a mixed carrier vaccine.  Regarding serotypes 1 and 5, Leroy teaches very specific 10-and 11-valent mixed carrier vaccine compositions, with 4-9 specific serotypes conjugated to tetanus toxoid and does not provide any teaching or suggestion to modify the vaccine composition of Davis by conjugating only two serotypes to tetanus toxoid with the remaining serotypes conjugated to CRM197, let alone where the only two serotypes conjugated to tetanus toxoid are selected from serotypes 1 and 5.

	The examiner has considered applicants' argument, but does not find it persuasive.  In contrast to applicants' argument, Leroy does not teach that serotype 3 is always conjugated to diphtheria toxoid, not tetanus toxoid, only that there may be a negative interference of the diphtheria and tetanus toxoid load on the induction of anti-HiB antibodies.  
	Instead, Leroy teaches in paragraph 0025:
Thus, as previously stated, a composition according to the invention, should use at least two carrier proteins. These carrier proteins may be chosen from all those commonly used in the field of vaccines. They may be in particular the diphtheria toxoid (Dt), the tetanus toxoid (Tt), the non-toxic mutant form CRM197 of the diphtheria toxin.

	In addition, Leroy teaches, in paragraph 0014:

	More generally, it is predicted that, regardless of the vaccine based on conjugated polysaccharides, a maximum load of Dt and of Tt or of any other protein exists in the conjugated vaccine or in the association or combination of vaccine administered above which the immune response against polysaccharides conjugated with this protein may be reduced. In order to overcome the problem which the phenomenon of negative interference constitutes in multivalent vaccines composed of polysaccharide conjugates, the present application proposes to use not one but at least two carrier proteins so that the maximum load of each of the carrier proteins is not reached.

	Thus, it would be obvious to utilize two carriers, such as CRM197 and tetanus toxoid, to minimize any negative interference in multivalent vaccines.

	  In addition, it would be but one embodiment of a multivalent vaccine (as taught by Davis et al.) to utilize tetanus toxoid conjugated to serotypes 1, 3, and/or 5 while the rest of the serotypes are conjugated to CRM197 in order to minimize any negative interference in the multivalent vaccines taught by Davis et al.

The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "prophylactically effective amount", is maintained.
	Applicants argue that a person skilled in the art would understand what is claimed when the claim is read in light of the specification and the knowledge in the art based upon paragraph 0031 of the instant specification and evidence by the CDC.
	The examiner has considered applicants' argument, but does not find it persuasive.  As recited in the CDC citing, 
	"Symptoms of pneumococcal infection depend on the part of the body affected. Symptoms can include fever, cough, shortness of breath, chest pain, stiff neck, confusion, increased sensitivity to light, joint pain, chills, ear pain, sleeplessness, and irritability. In severe cases, pneumococcal disease can cause hearing loss, brain damage, and death. You can find a full list of symptoms for each part of the body that is affected on the symptoms and complications of pneumococcal disease page."

	Thus, while the CDC recites that symptoms "can include" various symptoms, it does not define the metes and bounds of the scope of "symptoms of pneumococcal infection", nor does the instant specification.
	In addition, the specification does not define what encompasses a "delay of onset" nor "reduction in frequency".
	Therefore, the rejection is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 21, 2021